ORDER

PER CURIAM.
Emily Bolden (“Movant”) appeals the judgment denying her Rule 29.15 motion for postconviction relief without an eviden-tiary hearing. Movant argues she was denied her right to effective assistance of counsel. We find that the motion court’s findings and conclusions are not clearly erroneous.
*368An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).